ORDER
RICHARD W. RAINES of MONTCLAIR, who was admitted to the bar of this State in 1977, having been ordered to show cause why he should not be temporarily suspended from practice for failing to comply with the terms of this Court’s Order filed November 5,1997;
And respondent having represented to the Court that he would refrain from practicing law pending the Court’s consideration of the matter and until further Order of the Court;
And good cause appearing;
It is ORDERED that RICHARD W. RAINES continue to refrain from practicing law until the Office of Attorney Ethics approves a practicing attorney to supervise respondent in his practice of law; and it is further
ORDERED that after resuming practice under supervision, respondent shall continue to comply with the terms of this Court’s Order filed November 5, 1997, that require him to practice law under supervision and to submit to periodic drug and alcohol screening; and it is further
*79ORDERED that respondent’s failure to comply with the terms of this Order shall result in his immediate temporary suspension from practice without further notice.